

116 S3265 IS: Weir Farm National Historical Park Redesignation Act
U.S. Senate
2020-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3265IN THE SENATE OF THE UNITED STATESFebruary 11, 2020Mr. Murphy introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo redesignate the Weir Farm National Historic Site in the State of Connecticut as the Weir Farm National Historical Park.
	
 1.Short titleThis Act may be cited as the Weir Farm National Historical Park Redesignation Act. 2.Weir Farm National Historical Park (a)In generalThe Weir Farm National Historic Site shall be known and designated as the Weir Farm National Historical Park.
 (b)Amendments to the Weir Farm National Historic Site Establishment Act of 1990The Weir Farm National Historic Site Establishment Act of 1990 (54 U.S.C. 320101 note; Public Law 101–485; 104 Stat. 1171; 108 Stat. 4756; 112 Stat. 3296; 123 Stat. 1190) is amended—
 (1)in section 2(2)— (A)by striking historic site and inserting historical park; and
 (B)by striking National Historic Site and inserting National Historical Park; (2)in section 4—
 (A)in the heading, by striking Historic Site and inserting Historical Park; (B)in subsection (a), by striking Historic Site and inserting Historical Park; and
 (C)by striking historic site each place it appears and inserting historical park; (3)in section 5, by striking historic site each place it appears and inserting historical park; and
 (4)in section 6— (A)in the heading, by striking Historic Site and inserting Historical Park; and
 (B)by striking historic site each place it appears and inserting historical park. (c)ReferencesAny reference in any law, regulation, document, record, map, or other paper of the United States to the Weir Farm National Historic Site shall be considered to be a reference to the Weir Farm National Historical Park.